DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Amendment filed on February 1, 2022, claim 16 has been cancelled, claims 1-15 and 17-19 are pending.

Allowable Subject Matter
Claims 1-15 and 17-19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the display structure (as per claims 1-13), or the display device (as per claim 14), or the method of forming a display substrate (as per claims 15, 17 and 18) as a whole, specifically, axes of four island bridges around the hollow area are arranged as a parallelogram; and a barrier layer, a buffer layer, an active layer, a gate insulating layer, a gate layer and a dielectric layer on the flexible base substrate, wherein the active layer is arranged in a region corresponding to the pixel islands; grooves arranged in regions corresponding to the island bridges; and an organic material arranged in the grooves in the regions corresponding to the island bridges; or the display substrate (as per claim 19) as a whole, specifically, axes of four .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis et al (US Pub. No. 2011/0199284 A1) discloses the piezoresistive sensors for MEMs device having rejection of undesired motion.
Kim (US Pub. No. 2014/0118292 A1) teaches the touch screen panel and method of manufacturing the same.
Lee et al (US Pub. No. 2018/0095584 A1) discloses the organic light emitting display with touch sensor.
Lee et al (US Pub. No. 2018/0358413 A1) teaches the organic light-emitting display device having touchscreen and method of manufacturing the same.
Feng (US Pub. No. 2020/0303467 A1) discloses the touch structure, organic light emitting diode (OLED) screen touch panel and touch display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626